UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7516


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARQUIS ANTHONY NELSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Bluefield. Irene C. Berger, District Judge. (1:08-cr-00058-1; 1:15-cv-13059)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marquis Anthony Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Marquis Anthony Nelson appeals the district court’s order denying his motion for

an evidentiary hearing. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s judgment. United States v. Nelson, Nos. 1:08-

cr-00058-1; 1:15-cv-13059 (S.D.W. Va. Nov. 19, 2018).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2